DETAILED ACTION
Response to Amendment
The Amendment filed 1/25/2021 has been entered. Claims 1-6 and 9-10 are pending in the application. Claims 1-6 and 9 have been amended. Claims 7-8 have been cancelled.  Applicant’s amendments have overcome the 112 rejections lodged in the previous office action, however, the amendments have created new 112 issues. 
Response to Arguments
Applicant’s argument, see pages 5-9, with respect to 102 and 103 rejections have been fully considered, but are not persuasive.
Applicant argues that Mason fails to teach “An inter-blade platform comprising a seal” as recited in the amended claims.  Applicant argues that the elements 16 of Mason cannot be considered a seal and the platform and the seal are distinct elements from each other claimed.  
Examiner respectfully disagrees.  As clearly shown in Fig 4 of Mason, the inter-blade platform(14) is made up of two seal segments(16,16) which along with the edge seals positioned at the circumferential end of each seal segment form a seal between the platform and the adjacent blade(8). Therein, Mason teaches all element required by the limitation in question.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a passage formed in the wall of the box”, “the displacement of the seal extending on either side of the platform in a circumferential direction, radially under the flowpath wall”) are not recited in the rejected claim(s).  Although the claims are interpreted in light In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner suggests amending the claims to incorporate the limitations of P[0036] as referenced by Applicant to help overcome the prior art of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said tab" in line 3.  There is insufficient antecedent basis for “said tab” in the claim.  Further, it is unclear to which tab of “the at least one tab” Applicant is referring, rendering the scope of the claim unascertainable.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted referring to “the at least one tab”.  Examiner suggests amending the claim as such to overcome the antecedent basis and indefiniteness issues. 
Claim 6 is also indefinite by virtue of its dependency on Claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason (GB 2489222).
In Reference to Claim 1
Mason teaches:
An inter-blade platform(14) comprising a seal(16,16 plus edge seal as described at Page 5, ll. 13-15) configured to extend circumferentially about an axis(centerline axis of the rotor disk 2; Fig 1, 5) and to be mounted between two axial ends of the inter-blade platform(the seal extends between the axial ends of 14 as shown in Fig 1-4), the seal comprising at least a first part(20, edge seal; Page 5, ll. 13-15) configured to be in contact with a first blade(8) circumferentially adjacent to a first circumferential end(38) of 

    PNG
    media_image1.png
    518
    663
    media_image1.png
    Greyscale



In Reference to Claim 3
Mason teaches:
The inter-blade platform according to claim 1(see rejection of claim 1 above), wherein the first part of the seal comprises the first structural portion(18 is a first structural portion), and the second part of the seal comprises the second structural portion(20 is a second structural portion), the first structural portion and the second structural portion being 
In Reference to Claim 4
Mason teaches:
The inter-blade platform according to claim 3(see rejection of claim 3 above), wherein each of the first and second structural portions comprises a metal material(Page 7, ll. 1-2).
In Reference to Claim 5
Mason teaches:
The inter-blade platform according to claim 3(see rejection of claim 3 above), wherein the at least one tab extending circumferentially(20 has a tab 32 has width in the circumferential direction and therefore extends circumferentially), one circumferential end of said tab being configured to come into contact with the other one of the first and second structural portions(a circumferential end of 32 comes into contact with a tab 32 of 18 at 44 as shown in Fig 6).
In Reference to Claim 6
Mason teaches:
The inter-blade platform according to claim 5(see rejection of claim 5 above), wherein the first part of the seal comprises at least a first attachment part(34) fixed to the tab of the first structural portion(34 is fixed to 32 of 20 as shown in Fig 6), and the second part of the seal comprises at least a second attachment part(34) fixed to the tab of the second structural portion(34 is fixed to 32 of 18 as shown in Fig 6), the first and second attachment parts being configured to cooperate together so as to assemble the first part 
In Reference to Claim 9
Mason teaches:
A rotor(fan rotor; Page 4, ll. 5-10) comprising a disk(2) at the periphery of which a plurality of blades(8) and a plurality of inter-blade platforms(14) according to claim 1(see rejection of claim 1 above) are mounted(Fig 5), each platform being disposed between each pair of circumferentially adjacent blades(Page 4, ll. 5-20; Fig 5).
In Reference to Claim 10
Mason teaches:
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Ravier (US 9869323).
In Reference to Claim 2
Mason teaches:
The inter-blade platform according to claim 1(see rejection of claim 1 above), 
Mason fails to teach:
wherein the first part of the seal comprises a first contact portion made of elastomeric material, the first contact portion being configured to be in contact with the first circumferential end of the platform and the first blade circumferentially adjacent to the first circumferential end of the platform, and the second part of the seal comprises a 
Ravier teaches:
	A seal(10,10’) for a fan platform(40) wherein the first part(10) of the seal comprises a first contact portion(20,14) made of elastomeric material(Col 6, ll. 6-7), the first contact portion being configured to be in contact with the first circumferential end of the platform(42a; Fig 2, Fig 6) and the first blade(50) circumferentially adjacent to the first circumferential end of the platform(Fig 2), and the second part of the seal(10’) comprises a second contact portion(20’,14’) made of elastomeric material(Col 6, ll. 6-7), the second contact portion being configured to be in contact with the second circumferential end of the platform(42b; Fig 6) and the second blade(50) circumferentially adjacent to the second circumferential end of the platform(Fig 2,Fig 6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Mason to incorporate the teachings of Ravier to use an elastomeric seal between the end of the platform and to blade to provide flexibility to the seal to accommodate any relative movement between the blades and the platform.
	Further, as Ravier teaches to make the platform seal out of elastomeric materials(Col 6, ll. 6-7), it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected an elastomeric material because it is 
In further support of this position, the selection of a known material to make a platform seal prior to the invention was held to be obvious, see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745